Citation Nr: 1756204	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected depressive disorder, not otherwise specified (NOS).

2.  Entitlement to initial rating in excess of 30 percent prior to May 20, 2016, and in excess of 70 percent thereafter for depressive disorder NOS.

3.  Entitlement to an effective date prior to June 12, 2014, for the award of service connection for depressive disorder NOS.

4.  Entitlement to an effective date prior to June 12, 2014, for the award of an 80 percent rating for scars of the face, to include pseudofolliculitis barbae.

5.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from September 2014, October 2014, and December 2015 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for erectile dysfunction, entitlement to a higher initial rating for depressive disorder NOS, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a final rating decision issued in May 2011, service connection for depression was denied. 

2.  On January 8, 2014, VA received the Veteran's application to reopen his previously denied claim of entitlement to service connection for depression due to service-connected scarring.

3.  New and material evidence was received within one year of an April 2014 rating decision that confirmed and continued the previous denial of service connection for depression as secondary to scars of the face, to include pseudofolliculitis barbae and, as such, was considered to have been filed in connection with the Veteran's January 8, 2014, claim.

4.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for depression after issuance of the final May 2011 rating decision and prior to the receipt of his informal claim on January 8, 2014.  

5.  It is not factually ascertainable that the Veteran's scars of the face, to include pseudofolliculitis barbae, resulted in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement prior to June 12, 2014.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision that denied service connection for depression is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010) [(2017)].

2.  The criteria for an effective date of January 8, 2014, but no earlier, for the award of service connection for depressive disorder NOS have been met.  38 U.S.C. 
§ 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

3.  The criteria for an effective date prior to June 12, 2014 for the assignment of a 80 percent rating for scars of the face, to include pseudofolliculitis barbae, have not been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 4.118, DC 7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Earlier Effective Date for Service Connection

The Veteran requests an effective date prior to June 12, 2014, for entitlement to service connection for depressive disorder.  He contends that October 2013 should be the effective date because it was the date of his original claim.  See November 2014 statement.  He also contends that the effective date of service connection should be May 17, 2011, which he states was the date of the original claim.  See September 2016 statement.  He also contends that an effective date in 2009 is warranted because that is when he first filed for service connection for depressive disorder.  See April 2017 Board hearing transcript.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  Specifically, under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

VA received the Veteran's original claim for service connection for depression in October 2010.  In a May 2011 rating decision, the RO denied such claim on the basis that, while the Veteran had a current diagnosis of depression, the evidence failed to relate such disorder to his military service or a service-connected disability.  In a letter the same month, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to such rating decision.  Furthermore, while additional VA treatment records, Social Security Administration records, and unrelated VA examinations reports were associated with the record within one year of the issuance of the May 2011 rating decision, such evidence was cumulative and redundant of that previously considered and did not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(b).  In this regard, a February 2014 letter expressly informed the Veteran that new and material evidence was needed to reopen his previously denied claim.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  Additionally, no relevant service department records were subsequently associated with the record.  38 C.F.R. § 3.156(c).  Consequently, the May 2011 rating decision is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010) [(2017)].

Thereafter, on January 8, 2014, VA received the Veteran's application to reopen his previously denied claim of entitlement to service connection for depression due to service-connected scarring.  (The Board observes parenthetically that the January 8, 2014 claim was mis-stamped January 8, 2013 by the Veteran's prior representative; however, the RO accurately stamped the date as January 8, 2014.  As the 2014 date comports with the date signed by the Veteran on the last page of the document, and as a January 2014 date of claim is also consistent with the RO's February 2014 sending of a VCAA notice letter, the Board finds as a factual matter that January 8, 2014, and not 2013, is the accurate date of receipt of the claim.)  In this regard, the Board notes that the Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for depression after issuance of the final May 2011 rating decision and prior to the receipt of his informal claim on January 8, 2014.  

Thereafter, an April 2014 rating decision confirmed and continued the previous denial of service connection for depression as secondary to scars of the face, to include pseudofolliculitis barbae.  However, within one year of such rating decision, the Veteran submitted VA treatment records in June 2014 dated from December 2013 to April 2014 in which his physician linked his depression to his facial scarring, and he underwent a VA examination in October 2014, at which time the examiner opined that it is at least as likely as not that the Veteran's facial scars contribute to his depressed state.  Based on such evidence, the RO awarded service connection for depressive disorder NOS in an October 2014 rating decision.

However, as the December 2013-April 2014 VA treatment records and October 2014 VA examination were received within one year of the issuance of the April 2014 rating decision and are new and material to the issue of whether the Veteran's depressive disorder is secondary to his service-connected scars of the face, to include pseudofolliculitis barbae, such evidence is considered to have been filed in connection with the claim that was pending at the beginning of the appeal period, i.e., the January 8, 2014, claim.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that an effective date of January 8, 2014, but no earlier, is warranted for the award of service connection for depressive disorder NOS.

III.  Earlier Effective Date for Increased Rating

The Veteran filed his claim for entitlement to service connection for scars on January 22, 2009, which was denied in a March 2009 rating decision.  He subsequently perfected an appeal of such denial.  Thereafter, in a November 2012 rating decision, service connection for scars of the face was granted, effective January 22, 2009, with initially assigned ratings of 0 percent as of that date, and 50 percent as of February 27, 2012.  On June 18, 2013, the Veteran submitted a statement in which he requested reconsideration of the November 2012 rating decision insofar as he believed that "he should have been awarded 50% from January 22, 2009 as his symptoms were identical to the situation now."  In an April 2014 rating decision, the RO denied the Veteran's claim for an earlier effective date for his 50 percent rating because it found "no medical evidence supporting a compensable evaluation" prior to February 27, 2012.  On June 12, 2014, the Veteran requested reconsideration of the April 2014 rating decision.  In a September 2014 rating decision, the RO denied entitlement to a compensable rating prior to February 27, 2012, but assigned an 80 percent rating effective as of June 12, 2014.  In October 2014 and December 2014, the Veteran again requested reconsideration as to his claim for an earlier effective date for the evaluation of scars of the face, to include pseudofolliculitis barbae.  In January 2015, the RO again denied such claim.  

In February 2015, the Veteran argued that his 80 percent evaluation for his service-connected scars should be effective January 22, 2009, as his condition was the same at the current time as it had been at the time service connection was awarded.  In August 2015, the Veteran's representative submitted additional argument in which he alleged that the January 2015 rating decision that denied an earlier effective date for the Veteran's evaluation for his scars contained clear and unmistakable error as the 80 percent evaluation should have been assigned as of January 22, 2009.  However, as the January 2015 rating decision is not final, a claim of clear and unmistakable error in such decision is premature.  In July 2015, the RO again denied the Veteran's claim for an earlier effective date for the evaluation assigned for Veteran's scars.  In July 2015, the Veteran entered a notice of disagreement as to the assigned effective date for the increased rating for his scars.  In this regard, the Board finds that, as such was received within one year of the September 2014 rating decision that awarded the 80 percent rating, effective June 12, 2014, it is timely as to such rating decision.  The July 2016 statement of the case found that an effective date prior to June 12, 2014, for the award of an 80 percent rating for the Veteran's scars was not warranted, and the Veteran subsequently perfected his appeal of such matter in August 2016.

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase. 38 U.S.C. § 5110(a); 38 C.F.R. 
§ 3.400 . Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date. 38 U.S.C. § 5110 (b)(2); 38 C.F.R. 
 § 3.400(o). If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim. In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

The Veteran's scars are rated under 38 C.F.R. § 4.118, DC 7800, with a noncompensable rating assigned as of January 22, 2009; a 50 percent rating as of February 27, 2012, and an 80 percent rating as of June 12, 2014.  As noted previously, the Veteran contends that an 80 percent rating for such disability should be effective as of the date of service connection, i.e., January 22, 2009, as his disability has remained stable since such time.

Under DC 7800, a 10 percent rating applies where there is one characteristic of disfigurement.

A 30 percent rating applies where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 50 percent rating applies where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

An 80 percent rating applies where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Note (1) states that the 8 characteristics of disfigurement, for purposes of evaluation under §4.118, are: 1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar at least one-quarter inch (0.6 cm.) wide at widest part; 3) Surface contour of scar elevated or depressed on palpation; 4) Scar adherent to underlying tissue; 5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 
6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and 8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) states to rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.

Note (3) states to take into consideration unretouched color photographs when evaluating under these criteria.

Note (4) states to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply §4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

The Veteran contended in his December 2010 testimony that he has holes in his face that swell up, carrying a lot of pus; he further reports that his skin gets bumpy and sore if he shaves.  In his April 2017 testimony, the Veteran asserted that his scar disability has "always been the same all the time."

In April 2010, a VA physician found "ice pick scarring on the patient's cheeks, perifollicular papules and postinflammatory hyperpigmentation all consistent with pseudofolliculitis barbae."

At his February 2012 VA examination, the examiner found that the Veteran had no painful or unstable scars of the head, face, or neck.  The examiner found one scar on the Veteran's cheeks and chin, which measured 20 cm long and 8 cm wide.  There was surface contour depressed on palpation, and hyperpigmentation covering 160 square cm of the head, face, and neck.  There was no adherence to underlying tissue.  Skin texture was not abnormal.  There was no missing underlying soft tissue.  The skin was not indurated and inflexible.  No gross distortion or asymmetry of facial features, or visible or palpable tissue loss was present.  The scar did not result in limitation of function, or impact his ability to work.

At his September 2014 VA examination, the examiner found that the Veteran had a scar on his beard area, cheeks, and anterior neck and chin that measured 20 cm long and 8 cm wide.  The scar had surface contour depressed on palpation, as well as hyperpigmentation covering 160 square cm.  There was no gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  The scar did not impact the Veteran's ability to work.

In both the February 2012 and September 2014 VA examinations, the Veteran had four characteristics of disfigurement, including: scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at widest part, surface contour depressed on palpation, and skin hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800.  Furthermore, the Veteran's treatment records do not reflect the presence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or six or more characteristics of disfigurement.

The Board has considered the Veteran's reports regarding his scar symptomatology as well as his belief that such disability has remained the same since the January 22, 2009, date of service connection.  In this regard, his lay testimony is competent to describe certain symptoms associated with his skin disability, and has been considered; however, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

Based on the foregoing, the Board finds that it is not factually ascertainable that the Veteran's scars of the face, to include pseudofolliculitis barbae, resulted in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement prior to June 12, 2014.  Therefore, the criteria for an effective date prior to June 12, 2014 for the assignment of a 80 percent rating for scars of the face, to include pseudofolliculitis barbae, have not been met and the Veteran's claim must be denied.

ORDER

An effective date of January 8, 2014, but no earlier, for the award of service connection for depressive disorder is granted, subject to the laws and regulations governing payment of monetary benefits.

An effective date prior to June 12, 2014, for the award of an 80 percent rating for scars of the face, to include pseudofolliculitis barbae, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With respect to the issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected depressive disorder, remand is required in order to obtain a new medical opinion.  Specifically, the October 2015 examiner, who rendered a negative nexus opinion, used an incorrect standard in his opinion, namely, whether the Veteran's erectile dysfunction "is caused primarily from his major depressive disorder or medications for this condition."  [Emphasis added.]  There is no requirement that the Veteran's service-connected disability be the primary cause; rather, the relevant regulation states that a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See 38 C.F.R. § 3.310(a).  Additionally, the opinion did not address the question of aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Further, the opinion was impermissively speculative, insofar as the examiner wrote that the Veteran's medications for disorders other than depression "could also be a cause of ED [erectile dysfunction]."  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Therefore, a new medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the issue of entitlement to a higher initial rating for the Veteran's depressive disorder NOS, the Board herein has granted an earlier effective date for the award of service connection for such disability.  Consequently, the AOJ must implement such award and assign an initial rating in the first instance.  Therefore, adjudication of the Veteran's claim for a higher initial rating must be deferred until such action is complete.

With respect to the issue of entitlement to a TDIU, the Board observes that the assignment of a TDIU depends, in part, upon the assigned ratings for service-connected disabilities throughout the appeal.  In this decision, the Board has assigned an earlier effective date for service connection for depressive disorder and remanded a claim for service connection, the outcome of which could affect the Veteran's disability ratings throughout the appeal.  Therefore, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with such matters and, therefore, adjudication of such claim must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion to determine the etiology of the Veteran's erectile dysfunction.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  An in-person examination of the Veteran is not necessary unless deemed so by the VA medical opinion provider.

The examiner should review the record as it pertains to the Veteran's erectile dysfunction, to include the Veteran's service treatment records, October 2015 VA examination report, and testimony offered at the April 2017 Board hearing to the effect that his medication for depression caused or aggravated his erectile dysfunction.

Following review of the record, the examiner should address the following inquiries regarding the Veteran's erectile dysfunction:

(A) Is it at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected depressive disorder NOS, to include by any medications taken for such disability?

(B)  Is it at least as likely as not that the Veteran's erectile dysfunction was aggravated by his service-connected depressive disorder NOS, to include by any medications taken for such disability?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

All opinions expressed by the examiner should be accompanied by a complete rationale.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, and implementing the Board's award of an effective date of January 8, 2014, for the award of service connection for depressive disorder NOS, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


